IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30473
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MELVIN JEOVANNY VILLATORO-CHAVEZ, also known as Melvin L.
Villatorro-Laines, also known as Pelo Hernandez Chavez, also
known as Castabo Biatoro, also known as Aboamilo Becas, also
known as Juan Doe, also known as Abram Vega, also known as
Marco Antonio Sanchez, also known as Lanes Melvin Llonoi,
also known as Marlo A. Guterrez, also known as Gastabo
Lainssanchez Biatoro, also known as Melvin Llovani-Laines,
also known as Melvin Villatoro-Chavez,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 00-CR-20044-ALL
                       --------------------
                         October 19, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     J. Patten Brown, III, appointed counsel for Melvin Jeovanny

Villatoro-Chavez, has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967),

and Villatoro-Chavez has filed a response to the Anders brief.

Our independent review of the brief, the response, and the record

discloses no nonfrivolous issue.   Accordingly, counsel’s motion


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 01-30473
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   Villatoro-

Chavez' motion for an extension of time within which to file an

additional response is DENIED.

     APPEAL DISMISSED; MOTION FOR LEAVE TO WITHDRAW GRANTED;

MOTION FOR AN EXTENSION OF TIME DENIED.